IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT      United States Court of Appeals
                            _____________________
                                                                Fifth Circuit
                                 No. 04-51300
                            _____________________
                                                               F I L E D
                                                                April 26, 2005
UNITED STATES OF AMERICA
                                                            Charles R. Fulbruge III
                                                                    Clerk
                  Plaintiff - Appellee
                      v.
JESUS JOSE GONZALEZ-BARROZA also known as, Jose
Gonzalez-Barroza
                  Defendant - Appellant
                       ---------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                            (04-CR-890)
                       ---------------------

Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is granted.



     IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand   the   case    to   the   Western   District   of     Texas,    El   Paso

Division for resentencing is granted.



__________________
     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand is

denied as unnecessary.